                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

JUSTIN R. FORREST,                                )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 18-1248-JDT-cgc
                                                  )
DR. MIKE MOORE, ET AL.,                           )
                                                  )
       Defendants.                                )


        ORDER DIRECTING PLAINTIFF TO COMPLY WITH 28 U.S.C. § 1915(a)(2)
                      OR PAY THE $400 CIVIL FILING FEE


       On December 19, 2018, Plaintiff Justin R. Forrest, who is incarcerated at the Obion County

Jail in Union City, Tennessee, filed a pro se complaint pursuant to 42 U.S.C. § 1983 and a motion

to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Clerk shall record the Defendants as Dr.

Mike Moore; Kathy Johnson, a Jailer; and Carl Jackson, the Obion County Sheriff.

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the full civil filing fee. The PLRA merely provides the prisoner

the opportunity to make a “down payment” of a partial filing fee and pay the remainder in

installments. Id. § 1915(b)(2); see also McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997) (“[w]hen an inmate seeks pauper status, the only issue is whether the inmate pays the entire

fee at the initiation of the proceeding or over a period of time under an installment plan. Prisoners

are no longer entitled to a waiver of fees and costs.”), partially overruled on other grounds by

LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).
       However, not all indigent prisoners are entitled to take advantage of the installment

payment provisions of § 1915(b). Section 1915(g) provides as follows:

               In no event shall a prisoner bring a civil action or appeal a judgment in a
       civil action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or appeal
       in a court of the United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted, unless the
       prisoner is under imminent danger of serious physical injury.

Thus, “[s]uch a litigant cannot use the period payment benefits of § 1915(b). Instead, he must

make full payment of the filing fee before his action may proceed.” In re Alea, 286 F.3d 378, 380

(6th Cir. 2002). The Sixth Circuit has upheld the constitutionality of this provision. Wilson v.

Yaklich, 148 F.3d 596, 602-06 (6th Cir. 1998).

       Plaintiff has filed three previous civil actions in federal court that were dismissed for failure

to state a claim or as frivolous.1 Therefore, he may not file any further action in which he proceeds

in forma pauperis unless he first demonstrates that he is under imminent danger of serious physical

injury. The assessment of whether a prisoner is in imminent danger is made at the time of the

filing of the complaint. See, e.g., Vandiver v. Vasbinder, 416 F. App’x 560, 561-62 (6th Cir. 2011);

Rittner v. Kinder, 290 F. App’x 796, 797-98 (6th Cir. 2008); Malik v. McGinnis, 293 F.3d 559,

562-63 (2d Cir. 2002); Abdul-Akbar v. McKelvie, 239 F.3d 307, 312-16 (3d Cir. 2001) (en banc).

       Plaintiff alleges that on November 27, 2018, he was taken to medical to be seen by

Defendants Moore and Johnson at intake. Moore checked Plaintiff’s weight and blood pressure

while Johnson filled a syringe with “some kind of medicine that was suppose[d] to be for a ‘TB’

tuberculosis skin test.” (ECF No. 1 at 2.) Moore then injected the substance in the syringe into


       1
         See Forrest v. Madison Cnty., et al., No. 16-1070-JDT-cgc (W.D. Tenn. Sept. 20, 2017)
(dismissed for failure to state a claim); Forrest v. Pickens, et al., No. 14-1282-JDT-egb (W.D.
Tenn. Sept. 9, 2015) (dismissed for failure to state a claim); and Forrest v. Ray, et al., No. 10-cv-
00495-TAV-ccs (E.D. Tenn. Jan. 4, 2011) (dismissed for failure to state a claim).

                                                  2
Plaintiff’s arm, and Plaintiff alleges that it “burnt as if he was holding a cigarette to my arm.” (Id.

at 3.) The next day, Plaintiff’s arm allegedly was red, sore and swollen and was “[decaying] from

the inside out . . . in the middle of the red circle on [his] arm.” (Id.) When no one checked the

skin test within three days, he showed his arm to several Jail officers. Defendant Johnson came to

the pod after six days and saw the condition of his arm, at which time she took pictures of Plaintiff’s

arm with her cell phone. Plaintiff alleges that Johnson tried to get him to take some Amoxycillin

“that she told the doctor to prescribe me.” (Id.) However, Plaintiff refused the medication because

Johnson would not let him see a doctor or nurse. Johnson allegedly then tried to get Plaintiff to

put Bactrin on his arm because it was not getting any better. Plaintiff states he refused that

medication also because he needed to see a medical provider to determine why the TB skin test

reacted the way it did. (Id.)

        Plaintiff alleges other officers at the Jail told him the only way he could see a medical

provider was to go through Johnson because she was over the medical staff. After Plaintiff begged

Johnson to see a “real” doctor or nurse, she finally allowed him to see a doctor on December 10,

2018. (Id. at 4.) However, the doctor, whose name Plaintiff was not told, allegedly acted as if he

did not want to see Plaintiff and “barely glanced” at Plaintiff’s arm although “clearly any

competent person of any kind [could] see the rotten condition of my arm.” (Id.) The doctor gave

Plaintiff some bandages and triple antibiotic ointment and sent him back to the pod. As of

December 15, 2018, Plaintiff alleges he is “still suffering from the same rotten condition” as a

result of the TB skin test. (Id.)

        Plaintiff asserts that Defendants acted negligently in failing to provide him with proper

medical attention and committed medical malpractice in allowing Defendant Johnson, who is not

a licensed medical provider, to supervise medical staff and prescribe medications on her own.



                                                  3
Plaintiff also asserts that Defendant Jackson, as the Sheriff, knew the kinds of negligent actions

taking place at the Jail but failed to take corrective action. (Id. at 4-6.)

        The Court finds that Plaintiff has sufficiently alleged he is in imminent danger of serious

physical injury as a result of the Defendants’ actions. Therefore, the complaint in this case comes

within the exception to 28 U.S.C. § 1915(g) and Plaintiff may be able to take advantage of the

installment procedures of § 1915(b). However, in order to take advantage of those installment

procedures, a prisoner first must submit to the district court, along with his in forma pauperis

affidavit, a current certified copy of his inmate trust account statement for the six months

immediately preceding the filing of the complaint. Id. § 1915(a)(2).

        In this case, the affidavit submitted by Plaintiff is not accompanied by a certified copy of

his trust account statement. Accordingly, Plaintiff is ORDERED to submit, within 30 days after

the date of this order, either the entire $400 civil filing fee2 or a copy of his trust account statement

for the last six months.3 If Plaintiff needs additional time to file the document, he may request one

30-day extension of time from this Court. McGore, 114 F.3d at 605.

        If Plaintiff timely submits the necessary document and the Court finds that he is indigent,

the Court will grant leave to proceed in forma pauperis and assess a filing fee of $350 in

accordance with the installment procedures of 28 U.S.C. § 1915(b). The complaint will then be

screened in accordance with 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B). However, if Plaintiff fails

to comply with this order in a timely manner, the Court will deny leave to proceed in forma



        2
         The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires an additional administrative fee of $50 for filing any civil
case. That additional fee will not apply if leave to proceed in forma pauperis is ultimately
granted.
        3
            Plaintiff does not need to submit another in forma pauperis affidavit.

                                                   4
pauperis, assess the entire $400 filing fee from his trust account without regard to the installment

payment procedures, and dismiss the action without further notice pursuant to Federal Rule of

Civil Procedure 41(b) for failure to prosecute. McGore, 114 F.3d at 605.

       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately, in writing, of his change of address. Failure to abide by this requirement may

likewise result in the dismissal of this case without further notice, for failure to prosecute.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
